Citation Nr: 0110346	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to accrued benefits based upon a claim for an 
increased evaluation for schizophrenia pending at the time of 
the veteran's death.  

2.  Entitlement to accrued benefits based upon a claim for a 
total evaluation based upon individual unemployability 
pending at the time of the veteran's death.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1960 to December 
1971.  The veteran died in July 1999.  The appellant seeks 
benefits as the veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

Entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 are the subject of a 
REMAND.


FINDINGS OF FACT

1.  Schizophrenia results in total disability.  

2.  The appellant has been granted a total schedular 
evaluation for schizophrenia for accrued benefits purposes 
for the time period at issue in connection with the claim for 
a total evaluation based upon individual unemployability.


CONCLUSIONS OF LAW

1.  The criteria for payment of accrued benefits based upon a 
claim for an increased evaluation for schizophrenia pending 
at the time of the veteran's death have been met.  38 
U.S.C.A. §§ 1155, 5107, 5121 (West 1991); 38 C.F.R. §§ 
3.1000, 4.1-4.14, 4.130, Diagnostic Code 9204 (2000).

2.  The criteria for payment of accrued benefits based upon a 
claim for a total evaluation based upon individual 
unemployability pending at the time of the veteran's death 
have not been met.  38 U.S.C.A. § 5107, 5121 (West 1991); 38 
C.F.R. §§  3.1000, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died in July 1999.  At the time of his death, the 
veteran had perfected appeals for entitlement to an increased 
evaluation for schizophrenia, evaluated as 70 percent 
disabling, and entitlement to a total evaluation based upon 
individual unemployability.  Appellant, as the veteran's 
surviving spouse, seeks accrued benefits based upon the 
veteran's claims.  

Payment of accrued benefits is controlled by 38 U.S.C.A. § 
5121 and 38 C.F.R. § 3.1000 which provide in pertinent part 
that "where death occurred on or after December 19, 1962, 
periodic monetary benefits (other than insurance and service 
members indemnity) authorized under the laws administered by 
the VA, to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement 
will, upon the death of such person, be paid to his or her 
spouse."

A.  Increased Evaluation for Schizophrenia

Schizophrenia was evaluated as 70 percent disabling under 
diagnostic code 9204.  A mental disorder, such as 
schizophrenia, warrants a 70 percent evaluation if the 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Schizophrenia warrants a 100 percent 
evaluation if the disorder results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9204.

During a VA examination in September 1997, the examiner 
described the veteran as alert, but depressed, withdrawn and 
without initiative.  The examiner indicated that there was a 
history of auditory hallucinations, although the veteran was 
superficially oriented and memory was grossly preserved.  
Concentration was diminished, and the veteran tolerated 
little.  The diagnosis was schizophrenia, chronic 
undifferentiated type, as well as substance abuse disorder, 
in remission.  The examiner assigned a Global Assessment of 
Functioning (GAF) evaluation and concluded that the veteran 
was not competent to handle funds.  

A February 1999 statement from a private physician reflects 
the presence of paranoid thinking and describes the veteran 
as sad and detached.  According to the physician, the veteran 
did not suffer from active hallucinations and was not 
suicidal, but had persecutory delusions, poor judgment, and 
only partial orientation.  The physician indicated that the 
veteran remained isolated most of the time and that his 
ability for interpersonal relationships was severely impaired 
by his low threshold of tolerance to criticism and difficulty 
handling aggressive drives.  The physician added that 
although the veteran had been hospitalized on numerous 
occasions and continued to received psychiatric treatment, 
those measures had not controlled the veteran's symptoms to a 
degree that would make the veteran competitively employable 
or able to participate in any social or recreational 
activities in a satisfactory manner.  The physician 
characterized schizophrenia as refractory to treatment, 
adding that the veteran's prognosis was poor, and assigned a 
GAF evaluation of 30 to 40.  

In March 1999, the veteran underwent a VA examination.  
Examination revealed the veteran to be coherent and in 
contact with reality, although there was some looseness of 
associations.  The veteran described persecutory thought and 
complained of irritability, isolation, and chronic sleeping 
problems.  Although he was oriented, his affect was flat, his 
mood was angry, and his insight was very poor.  The examiner 
diagnosed schizophrenic disorder, undifferentiated type, 
chronic, and assigned a GAF evaluation of 45 to 50.  The 
examiner added that "not only on account of the chronicity 
of this veteran's neuropsychiatric condition, but also on the 
evidence, physical deterioration he has secondary to his 
chronic liver disease, and multiple episodes of 
gastrointestinal bleeding, this veteran is unable to maintain 
gainful occupation."

The evidence before the Board clearly indicates that the 
veteran had severe impairment at the time of his death.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), a GAF evaluation from 41 to 50 contemplates serious 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF evaluation of 31 to 40 
suggests some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  

The opinion from the private physician clearly reflects that 
the veteran is totally disabled.  Although the VA examiners 
assigned slightly higher GAF evaluations, these evaluations, 
particularly that assigned in March 1999, suggest severe 
limitation that may include inability to keep a job.  
Furthermore, the September 1997 examiner concluded that the 
veteran was not considered competent, and the concluding 
comments of the March 1999 examiner suggest that the 
veteran's disability left him unable to maintain employment.  
The Board cannot conclude based upon the VA examinations that 
the February 1999 opinion is not an accurate characterization 
of the veteran's level of disability.  The body of evidence 
assembled as of the date of the veteran's death reflects that 
the veteran was totally disabled as a result of schizophrenia 
and, therefore, a total evaluation is warranted.  

B.  Individual Unemployability

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities, there must be impairment that prevents the 
average person from following a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of a total rating based on unemployability.  
When the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when the disabled person is unable to 
secure or follow gainful occupation as a result of service-
connected disabilities provided that if there is only one 
disability, it is rated at 60 percent or more, and if there 
are two or more disabilities, at least one disability is 
ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  A total disability rating 
may also be assigned on an extra-schedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).

Although the veteran's service-connected disability rendered 
him unable to engage in gainful employment, the veteran was 
not entitled to receive both individual unemployability and a 
schedular total evaluation.  The veteran's claims 
corresponded to the same time period and, there can be no 
additional benefit to the appellant stemming from a grant of 
entitlement to a total evaluation based upon individual 
unemployability.  See VAOPGCPREC 6-99.  Therefore, the 
appellant's claim for accrued benefits stemming from the 
veteran's claim for a total evaluation based upon individual 
unemployability is dismissed.  


ORDER

A total evaluation for schizophrenia for accrued benefits 
purposes is granted.  

A claim for accrued benefits stemming from a claim for a 
total evaluation based upon individual unemployability 
pending at the time of the veteran's death is dismissed.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death and Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  A July 2000, statement from a private 
physician contains an opinion that the chronic liver disease 
resulting from ethanol abuse and hepatitis C, together with 
schizophrenia, resulted in the veteran's death.  The 
physician also opined that both liver disease and 
schizophrenia were the result of exposure to risk factors in 
service.  The RO has not since had an opportunity to consider 
this statement and has not issued a supplemental statement of 
the case in response to this evidence.  The appellant, 
furthermore, has not waived consideration by the RO of this 
evidence as a prerequisite to action by the Board in this 
appeal.  

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence that has not been obtained.

The Act provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As part of the 
assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that 
the claimant adequately identifies to the Secretary 
and authorizes the Secretary to obtain.
(2) Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall--
(A) identify the records the Secretary is unable to 
obtain;
(B) briefly explain the efforts that the Secretary 
made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with 
respect to the claim.

With respect to providing examinations, the Act provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS- (1) 
In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make 
a decision on the claim.
(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Furthermore, the physician's statement raises questions both 
as to the extent to which service-connected schizophrenia 
played a role in bringing about the veteran's death and 
whether liver disease had its onset in service.  Review of 
the claims file by a physician for this purpose would be 
probative of the issues before the Board, as would 
development for any additional evidence required by the Act.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and request that the appellant identify 
all evidence that she wishes to have 
considered in connection with her claim, 
including any records of treatment not 
previously considered.  After obtaining 
any necessary releases, the RO should 
attempt to obtain those records and 
associate those records with the claims 
file.  If the RO is unable to obtain any 
records identified, the RO should notify 
the appellant.

2.  Thereafter, the RO should forward the 
claims file, together, with a copy of 
this remand to an appropriate physician 
for an opinion as to the etiology of any 
causes of the veteran's death and the 
extent to which schizophrenia played a 
role in causing the veteran's death.  
After reviewing the claims file, the 
reviewing physician should indicate 
whether it is as least as likely as not 
that (1) chronic liver disease is related 
to service, (2) Hepatitis C is related to 
service, and (3) schizophrenia played a 
role in bringing about the veteran's 
demise.  The reviewing physician should 
also indicate whether it is at least as 
likely as not that (1) chronic liver 
disease caused by ethanol abuse played a 
role in bringing about the veteran's 
demise and (2) alcohol abuse was 
precipitated by schizophrenia.  The 
reviewing physician  should provide a 
complete rationale on which the opinion 
is based.

3.  The RO should then review the VA 
examination report to determine whether 
its complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
appellant's claims.  The RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
decision is adverse to the appellant, the 
RO should provide the appellant and her 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



